Title: P. T. Jones (for John B. Magruder) to Thomas Jefferson, 28 February 1812
From: Magruder, John B.,Jones, P. T.
To: Jefferson, Thomas


          
                  Dear Sir
                  Union mills
                     Feby 28th 1812
          
		  Your letter has Just come to hand contents particularly attended to We have no clover Seed to dispose of at present—Mr Magruder is gone to Richmond and intends to get some for Some of his acquaintances but I suppose now 
                  not so much as will supply your demdThe probability is, that if he should get, the price will be high
          yrs RespectfullyP. T. Jones
        